In a negligence action to recover damages for injuries to person and property, plaintiffs appeal from an order of the Supreme Court, Suffolk County, dated April 18, 1961,. which denied their motion for a preference in the trial of the action (Rules Civ, Prac., rule 151, subd. 3). Order reversed, with $10 costs and disbursements; motion for preference granted; action ordered to be placed on calendar for trial during June 1961 Term of Suffolk County Supreme Court. In our opinion a sufficient showing was made to entitle plaintiffs to a preference. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.